DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species E in the reply filed on December 30, 2020 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation “the light shielding layer” renders the scope of the claim unclear. Namely, claim 12 depends upon claim 11 which depends on claim 1.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-11, and 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (US 2020/0186688 A1).
In regard to claim 1, Chen et al. discloses a liquid crystal display, comprising (see e.g. Figure 4): 
a liquid crystal display panel (i.e. at least comprising 13, 14, 15); 
a backlight module 20 having a first through hole 212 therein and being located on one side of the liquid crystal display panel (i.e. at least comprising 13, 14, 15); and 
a first polarizer 17 having a second through hole 172 therein and being located between the liquid crystal display panel (i.e. at least comprising 13, 14, 15) and the backlight module 20, wherein the first through hole 212, the second through hole 172, and the liquid crystal display panel (i.e. at least comprising 13, 14, 15) are arranged to define a blind hole, and a sealant 51 (see e.g. paragraph [0038]) is adhered to an inner wall of the blind hole to fixedly bond the backlight module 20, the liquid crystal display panel (i.e. at least comprising 13, 14, 15), and the first polarizer 17 together.
In regard to claim 2, Chen et al. discloses the limitations as applied to claim 1 above, and
wherein the sealant 51 is a structure by which the backlight module 20, the liquid crystal display panel (i.e. at least comprising 13, 14, 15), and the first polarizer 17 are integrally bonded and fixedly connected.
In regard to claim 3, Chen et al. discloses the limitations as applied to claim 1 above, and 
wherein the liquid crystal display panel further includes a light shielding layer 41, 42, or 52 surrounding the first through hole 212, wherein an orthographic projection of the sealant 51 on the liquid crystal display panel (i.e. at least comprising 13, 14, 15) is located in an orthographic projection of the light shielding layer on the liquid crystal display panel (see e.g. Figure 4 and note that the adhesive is located at least partially within an orthographic projection of the light shielding layer(s)).
In regard to claim 4, Chen et al. discloses the limitations as applied to claim 3 above, and
wherein the light shielding layer 41, 42, or 52 is located on a lower surface and/or an upper surface of the liquid crystal display panel, and the upper surface is a side of the liquid crystal display panel away from the first polarizer, and the lower surface is a side of the liquid crystal display panel adjacent to the first polarizer 17.
In regard to claim 5, Chen et al. discloses the limitations as applied to claim 3 above, and
wherein the light shielding layer 42 is located within the liquid crystal display panel.
In regard to claim 6, Chen et al. discloses the limitations as applied to claim 4 above, and
wherein the light shielding layer 41 is located between a lower surface of the liquid crystal display panel and the first polarizer 17.
In regard to claim 7, Chen et al. discloses the limitations as applied to claim 6 above, and
wherein the light shielding layer 41 is bonded to the sealant 51.
In regard to claim 9, Chen et al. discloses the limitations as applied to claim 5 above, and
wherein the light shielding layer 42 is a black matrix disposed inside the liquid crystal display panel.
	In regard to claim 10, Chen et al. discloses the limitations as applied to claim 9 above, and
the liquid crystal display panel further comprising a first light shielding layer or a second light shielding layer 41, wherein the first light shielding layer is located on an upper surface of the liquid crystal display panel, the second light shielding layer 41 is located on a lower surface of the liquid crystal display panel, wherein the light shielding layer 42 is located in an orthographic projection of the first light shielding layer or the second light shielding layer 41 on the liquid crystal display panel (see e.g. Figure 4 and note that it is at least partially within the orthographic projection).
In regard to claim 11, Chen et al. discloses the limitations as applied to claim 1 above, and
41 located between the backlight module 20 and the first polarizer 17, and the light shielding black adhesive layer 41 surrounds the first through hole 212 (see e.g. paragraph [0033]).
In regard to claim 14, Chen et al. discloses the limitations as applied to claim 3 above, and
wherein the light shielding layer is an ink layer (see e.g. paragraph [0033]).
In regard to claim 15, Chen et al. discloses the limitations as applied to claim 1 above, and
wherein a display area of the liquid crystal display panel has a first area opposite to the blind hole and a second area except the first area, and a transmittance of the first area is greater than a transmittance of the second area (see e.g. Figure 4 and note that due to the extra components, i.e. polarizers, etc., the transmittance of the second area will be smaller).
In regard to claim 16, Chen et al. discloses a display device comprising the liquid crystal display according to claim 1, wherein a photosensitive component of an image capture device 30 is located opposite to the blind hole.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2020/0186688 A1).
In regard to claim 8, Chen et al. discloses the limitations as applied to claim 4 above, and
wherein the liquid crystal display further comprises a second polarizer 11, and the second polarizer 11 has a third through hole 112 corresponding to the second through hole 172.
Chen et al. fails to disclose
the light shielding layer is located between the upper surface of the liquid crystal display panel and the second polarizer.
However, it would have been obvious to one having ordinary skill to locate the light shielding layer between the upper surface of the liquid crystal display panel and the second polarize, since it has been held that rearranging parts of an invention involves only routine skill in the art (In re Japikse, 86 USPQ 70).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Chen et al. with the light shielding layer is located between the upper surface of the liquid crystal display panel and the second polarizer.
Doing so would provide a rearrangement of parts that provides a relocation of the light shielding region in a direction perpendicular to the plane of the device, which is considered within ordinary skill in the art and would provide an art recognized light shielding property.
In regard to claim 12, Chen et al. discloses the limitations as applied to claim 11 above, but fails to disclose
wherein a distance (a) of a side of the light shielding layer away from a central axis (y) of the first through hole and the central axis (y) is not greater than a distance (b) of a side of the light shielding black adhesive layer away from the central axis (y) and the central axis (y).
(In re Rose, 105 USPQ 237 (CCPA 1955)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Chen et al. with wherein a distance (a) of a side of the light shielding layer away from a central axis (y) of the first through hole and the central axis (y) is not greater than a distance (b) of a side of the light shielding black adhesive layer away from the central axis (y) and the central axis (y).
Doing so would ensure an adequate light blocking characteristic in the camera opening, such that unwanted light leakage may be avoided.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2020/0186688 A1) in view of Ha et al. (US 2012/0169961 A1).
In regard to claim 13, Chen et al. discloses the limitations as applied to claim 1 above, but fails to disclose
wherein a material of the sealant is a hot melt adhesive.
However, Ha et al. discloses a material of the sealant is a hot melt adhesive (see e.g. paragraph [0043]).
Given the teachings of Ha et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Chen et al. with a material of the sealant is a hot melt adhesive.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Jessica M. Merlin
February 27, 2021
/JESSICA M MERLIN/Primary Examiner, Art Unit 2871